Title: To George Washington from George Isham Parkyns, 21 February 1795
From: Parkyns, George Isham
To: Washington, George


        
          Sir,
          Philadelphia, February 21st 1795.
        
        The Columbianum or National College for the encouragement of Painting, sculpture, Architecture, and Engraving, request the honor of Your Excellency’s permission to wait upon You with their Constitution for Your perusal, and beg leave to know the day and hour, when Your Excellency would be willing, that they should attend upon You for that purpose. I have the honor to be Sir, Your Excellency’s most obedient Servant,
        
          Geo: I: Parkyns, Chairman.
        
      